DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 13-17, 19-20, 25-26, and 28 are objected to because of the following informalities.
Regarding claim 11, the article “and” before the clause “wherein the writing instrument is a writing pen or pencil” is superfluous. It is recommended that the article “and” be deleted. Claims 13-17, 19-20, 25-26, and 28 depend from claim 11 and share the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-20, 24, and 26-28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Regarding claim 19, the original specification does not teach that a deflectable substrate that is below a sheet of paper functions to display writings or drawings produced by the writing instrument. Parent claim 11 includes the limitation of displaying on the deflectable top substrate writings or drawings produced by the writing instrument. Newly amended includes the limitation that a sheet of paper is positioned on top of the deflectable top substrate (rather than being the deflectable top substrate). This is new matter. Claim 20 depends from claim 19 and shares the rejection.
Regarding claim 24, the original specification does not teach that a deflectable top substrate senses a force. A deflectable top substrate receives and transfers pressure/force, but does not itself provide a sensing or detecting function. Sensing is performed by a capacitive structure beneath the deflectable top substrate.
Regarding claim 26, the original specification does not teach that a deflectable top substrate senses a force. A deflectable top substrate receives and transfers pressure/force, but does not itself provide a sensing or detecting function. Sensing is performed by a capacitive structure beneath the deflectable top substrate.
Regarding claim 27, the original specification does not teach that a deflectable top substrate senses
Regarding claim 28, the original specification does not teach that a deflectable top substrate senses a pressure. A deflectable top substrate receives and transfers pressure/force, but does not itself provide a sensing or detecting function. Sensing is performed by a capacitive structure beneath the deflectable top substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0059869 A1 (“Ma”) in view of US 2018/0173358 A1 (“Shen”).
Regarding claim 1, Ma teaches a capacitive pressure sensing system (Abstract), comprising: a compressible dielectric layer positioned between a top electrode array and a bottom electrode array (Abstract; [49], [82]; Fig. 12 at 80), the top electrode array and the bottom electrode array each comprising a collection of substantially parallel and 
Note that Ma does not expressly teach that the embodiment of Figs. 11, 12 has a dielectric layer that is compressible. However, it is highly implied, as the description focuses on differences with the earlier embodiment that is expressly described as having a compressible dielectric layer ([49], [65]). The suggestion to combine the teachings of these embodiments is present as both teach embodiment of the same type of device in the same application. Likewise, teachings from various embodiments are also combinable with respect to dependent claim limitations.
Ma does not expressly teach wherein a deflectable top substrate is positioned on top of the top electrode array, the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible dielectric layer and displays writings or drawings produced by the writing instrument; wherein a computing module electronically coupled to the top electrode array and the bottom electrode array, the computing module digitally records the writings or drawings produced by the writing instrument, and wherein the writing instrument is a writing pen or pencil. However, Shen teaches wherein a deflectable top substrate is positioned on top of the touch screen area ([34], [51], [67]), the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible touch sensor area ([51]) and displays writings or drawings produced by the writing instrument ([9], [34], [37], [51]); wherein a computing module electronically coupled to the touch sensor area ([12], [73]), the computing wherein a deflectable top substrate is positioned on top of the top electrode array, the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible dielectric layer and displays writings or drawings produced by the writing instrument; wherein a computing module electronically coupled to the top electrode array and the bottom electrode array, the computing module digitally records the writings or drawings produced by the writing instrument, and wherein the writing instrument is a writing pen or pencil.
Regarding claim 4, Ma further teaches wherein the center of each of the metal pads in the top electrode array is substantially positioned above a corner of a corresponding metal pad in the bottom electrode array (Figs. 11, 12).
Regarding claim 8, Shen further teaches wherein the deflectable top substrate comprises a sheet of paper ([34], [51]).
Regarding claim 10, Ma teaches wherein the system is configured to capacitively sense pressure (Abstract). Shen further teaches wherein the deflectable top substrate comprises a sheet of paper ([34], [51]). The suggestion to apply the teaching of Shen to the teaching of Ma is present as Shen teaches that capacitive touch sensors may be used as a base underneath the paper ([55]) and Ma teaches a capacitive touch device. The motivation is to record drawings on a paper surface (Shen [9]). Thus, before the effective filing date of the current application, the combination of Ma and Shen would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the system is configured to capacitively sense pressure from the writing instrument applied to the paper.
Regarding claim 11, Ma teaches a method for capacitive pressure sensing multiple writing instruments (Abstract; [29]: finger or the like means that the method works with different writing instruments, including different fingers) comprises: creating a top electrode array and a bottom electrode array comprised of a plurality of line electrodes (Figs. 11, 12), wherein the line electrodes are comprised of diamond-shaped metal pads (Figs. 11, 12); positioning a compressible dielectric layer on top of the bottom electrode array (Abstract; [49], [82]; Fig. 12 at 80); and positioning the top electrode array on top of the compressible dielectric layer so that the centers of each of the metal pads in the top electrode array is not substantially positioned above the center of a corresponding metal pad in the bottom electrode array (Figs. 11, 12). Note that Ma does not expressly teach that the embodiment of Figs. 11, 12 has a dielectric layer that is compressible. However, it is highly implied, as the description focuses on differences with the earlier embodiment that is expressly described as having a compressible 
Ma does not expressly teach positioning a deflectable top substrate on top of the top electrode array, wherein the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible dielectric layer; displaying, on the deflectable top substrate writings or drawings produced by the writing instrument; digitally recording the writings or drawings produced by the writing instrument, wherein the writing instrument is a writing pen or pencil. However, Shen teaches positioning a deflectable top substrate on top of the touch screen area ([34], [51], [67]), wherein the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible touch sensor area ([51]); displaying, on the deflectable top substrate writings or drawings produced by the writing instrument ([9], [34], [37], [51]); and digitally recording the writings or drawings produced by the writing instrument ([12], [73]), wherein the writing instrument is a writing pen or pencil ([37]). Suggestion to apply the teaching of Shen to the teaching of Ma is present as Shen teaches that capacitive touch sensors may be used as a base underneath the paper ([55]) and Ma teaches a capacitive touch device (Abstract). Further suggestion to modify the teaching of Ma by the teaching of Shen is present as Ma teaches a sensor controlling circuit 40 coupled to the top electrode array and bottom electrode array, and a control device connected to the sensor controlling circuit (Fig. 5). The motivation is to record drawings on a paper surface and to allow a user to draw or write normally with a typical pen (Shen [9]). Thus, positioning a deflectable top substrate on top of the top electrode array, wherein the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible dielectric layer; displaying, on the deflectable top substrate writings or drawings produced by the writing instrument; and digitally recording the writings or drawings produced by the writing instrument, wherein the writing instrument is a writing pen or pencil.
Regarding claim 13, Ma further teaches positioning a bottom electrode array underneath the (compressible) dielectric layer (Figs. 11, 12). Note that Ma does not expressly teach that the embodiment of Figs. 11, 12 has a dielectric layer that is compressible. However, it is highly implied, as the description focuses on differences with the earlier embodiment that is expressly described as having a compressible dielectric layer. The suggestion to combine the teachings of these embodiments is present as both teach embodiment of the same type of device in the same application.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0059869 A1 (“Ma”) in view of US 2018/0173358 A1 (“Shen”) as applied to claims 1 and 11 above, and further in view of US 2016/0179276 A1 (“Nathan”).
Regarding claim 3, Ma does not teach wherein each of the metal pads in both the top and bottom electrode arrays is hatch-filled. Nathan teaches that touch electrode metal pads may be hatch-filled ([125]), ([137]). The suggestion to modify the teaching of Ma by the teaching of Nathan is present as both teach touch input devices. The motivation is to allow for transparency with various metal materials.
Regarding claim 14, Ma does not teach wherein, each of the metal pads in the top and bottom electrode arrays are hatch-filled. Nathan teaches that touch electrode metal pads may be hatch-filled ([125]), ([137]). The suggestion to modify the teaching of Ma by the teaching of Nathan is present as both teach touch input devices. The motivation is to allow for transparency with various metal materials.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0059869 A1 (“Ma”) in view of US 2018/0173358 A1 (“Shen”) as applied to claims 1 and 11 above, and further in view of US 2006/0290677 A1 (“Lyon”).
Regarding claim 7, Ma teaches at least one circuit connecting the connector to a driving circuit (Fig. 5 at 42: the trace is indirectly connected to the driving circuit 42). Ma further teaches wherein each of the line electrodes has its own trace routed for connection to a sensing circuit (Fig. 5 at 40). The suggestion to combine the teachings of different embodiments is present as both teach embodiment of the same type of device in the same application. Ma does not expressly teach a connector connecting the trace to the sensing circuit. Official notice is taken that it was well known to have a connector connecting a trace to a circuit. The suggestion to apply this teaching is present as this is a common element in electronics, and the motivation is to implement the connection. An example of a connector is a pad.
Ma does not expressly teach a computing module, wherein the computing module measures capacitance. Lyon teaches that a computing module, wherein the computing module measures capacitance ([7]). The suggestion to modify the teaching of Ma by the teaching of Lyon is present as both teach capacitive touch sensing. Further suggestion is provided by Shen, which teaches using a computing module collecting 
Thus, in view of the dates of the references, the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.
Regarding claim 17, Ma further teaches connecting to each line electrode of the top and bottom electrode arrays its own trace connected to a sensing circuit (Fig. 5 at 40). The suggestion to combine the teachings of different embodiments is present as both teach embodiment of the same type of device in the same application. Ma does not expressly teach a connector connecting the trace to the sensing circuit. Official notice is taken that it was well known to have a connector connecting a trace to a circuit. The suggestion to apply this teaching is present as this is a common element in electronics, and the motivation is to implement the connection. An example of a connector is a pad.
Ma teaches connecting the connector to a driving circuit (Fig. 5 at 42: the trace is indirectly connected to the driving circuit 42
Thus, in view of the dates of the references, the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0059869 A1 (“Ma”) in view of US 2018/0173358 A1 (“Shen”) as applied to claims 1 and 11 above, and further in view of US 5947620 A (“Kageyama”), US 5103174 A (“Wandass”), and US 4701017 A (“Kookootsedes”).
Regarding claim 23, Ma and Shen do not expressly teach wherein an area of a tip of the writing pen or pencil ranges between 0.25mm2 and 0.5mm2. However, Kageyama teaches a pencil tip diameter of 0.5 mm (5:43-44), which corresponds to an area of 0.196 mm2; Wandass teaches a pencil tip diameter of 0.7 mm (9:11-13), which corresponds to an area of 0.385 mm2; and Kookootsedes teaches a pencil tip diameter of 0.8 mm (11:67-12:2), which corresponds to an area of 0.503 mm2. Thus the prior art teaches examples of areas of tip of a writing pencil that cover a range from just below, inside, and just above the range between 0.25mm2 and 0.5mm2. Thus a prima facie case of obviousness exists. See MPEP 2144.05(I). The suggestion to apply these teachings to the combination of Ma and Shen is present in that Shen teaches the use of a pencil ([37]), while the three additional references provide examples of the area of a tip of a pencil. The motivation is to select a pencil thickness that is appealing to a user. Thus, the combination of Ma, Shen, Kageyama, Wandass, and Kookootsedes render obvious the limitation wherein an area of a tip of the writing pen or pencil ranges between 0.25mm2 and 0.5mm2
Regarding claim 25, Ma and Shen do not expressly teach wherein an area of a tip of the writing pen or pencil ranges between 0.25mm2 and 0.5mm2. However, Kageyama teaches a pencil tip diameter of 0.5 mm (5:43-44), which corresponds to an area of 0.196 mm2; Wandass teaches a pencil tip diameter of 0.7 mm (9:11-13), which corresponds to an area of 0.385 mm2; and Kookootsedes teaches a pencil tip diameter of 0.8 mm (11:67-12:2), which corresponds to an area of 0.503 mm2. Thus the prior art teaches examples of areas of tip of a writing pencil that cover a range from just below, inside, and just above the range between 0.25mm2 and 0.5mm2. Thus a prima facie case of obviousness exists. See MPEP 2144.05(I). The suggestion to apply these teachings to the combination of Ma and Shen is present in that Shen teaches the use of a pencil ([37]), while the three additional references provide examples of the area of a tip of a pencil. The motivation is to select a pencil thickness that is appealing to a user. Thus, the combination of Ma, Shen, Kageyama, Wandass, and Kookootsedes render obvious the limitation wherein an area of a tip of the writing pen or pencil ranges between 0.25mm2 and 0.5mm2.
Claims 11 and 19-20 are rejected, claim 11 in the alternative, under 35 U.S.C. 103 as being unpatentable over US 2018/0059869 A1 (“Ma”) in view of US 2018/0173358 A1 (“Shen”) and US 2007/0229475 A1 (“Gettemy”).
Regarding claim 11, Ma teaches a method for capacitive pressure sensing multiple writing instruments (Abstract; [29]: finger or the like means that the method works with different writing instruments, including different fingers) comprises: creating a top electrode array and a bottom electrode array comprised of a plurality of line electrodes (Figs. 11, 12), wherein the line electrodes are comprised of diamond-shaped an input instrument to the compressible dielectric layer ([65]-[70]; Fig. 2 at 22; [82]: the description of embodiment of Figs. 11 and 12 focuses on differences with first embodiment, which means that the latter embodiment also includes the top substrate; alternatively the embodiments are combinable as explained in the following note). Note that Ma does not expressly teach that the embodiment of Figs. 11, 12 has a dielectric layer that is compressible. However, it is highly implied, as the description focuses on differences with the earlier embodiment ([82]) that is expressly described as having a compressible dielectric layer. The suggestion to combine the teachings of these embodiments is present as both teach embodiment of the same type of device in the same application. Likewise, teachings from various embodiments are also combinable with respect to dependent claim limitations.
Ma does not expressly teach positioning a deflectable top substrate on top of the top electrode array, wherein the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible dielectric layer.
However, Gettemy teaches a deflectable top substrate on top of the touch screen area that detects input from a writing instrument ([3], [30]). The suggestion to apply this teaching of Gettemy to the teaching of Ma is present as Ma teaches a surface deflectable top substrate on top of the top electrode array, wherein the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible dielectric layer.
Ma and Gettemy do not expressly teach displaying, on the deflectable top substrate writings or drawings produced by the writing instrument; and digitally recording the writings or drawings produced by the writing instrument, wherein the writing instrument is a writing pen or pencil. However, Shen teaches displaying, on the top of the touch screen, writings or drawings produced by the writing instrument (Abstract); and digitally recording the writings or drawings produced by the writing instrument ([12], [73]), wherein the writing instrument is a writing pen or pencil ([37]). Suggestion to apply the teaching of Shen to the teaching of Ma is present as Shen teaches that capacitive touch sensors may be used as a base underneath paper ([55]) and Ma teaches a capacitive touch device (Abstract). Further suggestion to modify the teaching of Ma by the teaching of Shen is present as Ma teaches that the top substrate may display images ([69]-[70]; Figs. 1-2). Ma also teaches a sensor controlling circuit 40 displaying, on the deflectable top substrate writings or drawings produced by the writing instrument; and digitally recording the writings or drawings produced by the writing instrument, wherein the writing instrument is a writing pen or pencil.
Regarding claim 19, Shen further teaches wherein a sheet of paper is positioned on top of the touch sensor and the top of the touch sensor is capable of transferring pressure from the tip of the writing instrument through the sheet of paper to the touch sensor ([51]; Fig. 3). Gettemy teaches a deflectable top substrate on top of the touch screen area that detects input from a writing instrument, as explained above regarding claim 11. Ma teaches wherein the top substrate transfers pressure from a tip of an input instrument to the compressible dielectric layer, as explained above regarding claim 11. The suggestion and motivation to combine these teachings is explained above regarding claim 11. Thus, before the effective filing date of the current application, the combination of Ma, Shen, and Gettemy would have rendered obvious, to one of ordinary skill in the art, the limitation wherein a sheet of paper is positioned on top of the deflectable top substrate and the deflectable top substrate is capable of transferring pressure from the tip of the writing instrument through the sheet of paper to the compressible dielectric layer
Regarding claim 20, Ma teaches configuring the top and bottom electrode arrays to capacitively sense pressure (Abstract; [49], [82]; Figs. 11, 12). Shen further teaches wherein a sheet of paper is positioned on top of the touch sensor and the top of the touch sensor is capable of transferring pressure from the tip of the writing instrument through the sheet of paper to the touch sensor ([51]; Fig. 3). The suggestion to apply the teaching of Shen to the teaching of Ma is present as Shen teaches that capacitive touch sensors may be used as a base underneath the paper ([55]) and Ma teaches a capacitive touch device. The motivation is to record drawings on a paper surface (Shen [9]). Thus, before the effective filing date of the current application, the combination of Ma, Shen, and Gettemy would have rendered obvious, to one of ordinary skill in the art, the limitation configuring the top and bottom electrode arrays to capacitively sense pressure from the writing instrument applied to the paper.
Claims 1, 5-6, 11, and 15-16 are rejected, claims 1 and 11 in the alternative, under 35 U.S.C. 103 as being unpatentable over US 2016/0179276 A1 (“Nathan”) in view of US 2018/0059869 A1 (“Ma”) and US 2018/0173358 A1 (“Shen”).
Regarding claim 1, Nathan teaches a capacitive pressure sensing system (Abstract), comprising: a dielectric layer positioned between a top electrode array and a bottom electrode array (Fig. 21 at 27), the top electrode array and the bottom electrode array each comprising a collection of substantially parallel and interleaved line electrodes (Fig. 23 at 8, 26), each interleaved line electrode comprising a plurality of cascaded diamond-shaped metal pads (Fig. 23 at 8, 26), wherein the centers of each of the metal pads in the top electrode array is not substantially positioned above the center of a corresponding metal pad in the bottom electrode array (Fig. 23 at 8, 26). Nathan compressible ([53]). The suggestion to apply this teaching to the teaching of Nathan is present as Nathan teaches that the dielectric layer may be made of PET ([137]).
Nathan does not expressly teach wherein a deflectable top substrate is positioned on top of the top electrode array, the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible dielectric layer and displays writings or drawings produced by the writing instrument; and a computing module electronically coupled to the top electrode array and the bottom electrode array, the computing module digitally records the writings or drawings produced by the writing instrument; and wherein the writing instrument is a writing pen or pencil. However, Shen teaches wherein a deflectable top substrate is positioned on top of the touch screen area ([34], [51], [67]), the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible touch sensor area ([51]) and displays writings or drawings produced by the writing instrument ([9], [34], [37], [51]); and a computing module electronically coupled to the touch sensor area ([12], [73]), the computing module digitally records the writings or drawings produced by the writing instrument ([12], [73]); and wherein the writing instrument is a writing pen or pencil ([37]). Suggestion to apply the teaching of Shen to the teaching of Nathan is present as Shen teaches that capacitive touch sensors may be used as a base underneath the paper ([55]) and Nathan teaches a capacitive touch device (Abstract). Further suggestion to modify the teaching of Nathan by the teaching of Shen is present as Nathan teaches a controller coupled to the top electrode array and bottom electrode array (Fig. 22 at 30). wherein a deflectable top substrate is positioned on top of the top electrode array, the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible dielectric layer and displays writings or drawings produced by the writing instrument; and a computing module electronically coupled to the top electrode array and the bottom electrode array, the computing module digitally records the writings or drawings produced by the writing instrument; and wherein the writing instrument is a writing pen or pencil.
Regarding claim 5, Nathan further teaches wherein each of the metal pads in both the top and bottom electrode arrays are substantially the same width (Fig. 23 at 8, 26).
Regarding claim 6, Nathan further teaches wherein the space between the metal pads in both the top and bottom electrode arrays are spaced substantially equally and minimally apart as allowed by the bottom substrate (Fig. 23 at 8, 26).
Regarding claim 11, Nathan teaches that a method for capacitive pressure sensing multiple writing instruments (Abstract) comprises: creating a top electrode array and a bottom electrode array comprised of a plurality of line electrodes (Fig. 23 at 8, 26), wherein the line electrodes are comprised of diamond-shaped metal pads (Fig. 23 at 8, 26); positioning a dielectric layer on top of the bottom electrode array (Fig. 21 at 27); and positioning the top electrode array on top of the dielectric layer (Figs. 21, 23) compressible ([53]). The suggestion to apply this teaching to the teaching of Nathan is present as Nathan teaches that the dielectric layer may be made of PET ([137]). Nathan does not expressly teach sensing multiple writing instruments. However, Ma teaches sensing multiple writing instruments (Abstract; [29]: finger or the like means that the method works with different writing instruments, including different fingers). The suggestion to apply this teaching to Nathan is present as both teach capacitive touch sensing devices. The motivation is to allow for use of different instruments, including different fingers.
Nathan does not expressly teach positioning a deflectable top substrate on top of the top electrode array, wherein the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible dielectric layer; displaying, on the deflectable top substrate writings or drawings produced by the writing instrument; and digitally recording the writings or drawings produced by the writing instrument; wherein the writing instrument is a writing pen or pencil.
However, Shen teaches positioning a deflectable top substrate on top of the touch screen area ([34], [51], [67]), wherein the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible touch sensor area ([51]); displaying, on the deflectable top substrate writings or drawings produced by the writing instrument ([9], [34], [37], [51]); and digitally recording the writings or drawings produced by the writing instrument ([12], [73]); wherein the writing instrument is a writing pen or positioning a deflectable top substrate on top of the top electrode array, wherein the deflectable top substrate transfers pressure from a tip of a writing instrument to the compressible dielectric layer; displaying, on the deflectable top substrate writings or drawings produced by the writing instrument; and digitally recording the writings or drawings produced by the writing instrument; wherein the writing instrument is a writing pen or pencil.
Regarding claim 15, Nathan further teaches Nathan further teaches wherein, each of the metal pads in the top and bottom electrode arrays are of substantially the same width (Fig. 23 at 8, 26).
Regarding claim 16, Nathan further teaches Nathan further teaches disposing the metal pads of the top and bottom electrode arrays substantially equally and minimally apart within each array as allowed by the bottom substrate (Fig. 23 at 8, 26).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Ma does not expressly teach detecting a writing instrument, but there is a well known feature in capacitive touch screens, and one of ordinary skill in the art would recognize that the teaching of Shen in this regard could be applied to the teaching of Ma. There’s no technical reason why the capacitive touch screen taught by Ma would not be able to detect a writing instrument.
Applicant argues that the deflectable top substrate cannot be paper. This argument is unpersuasive for two reasons. First, claim 8 expressly states that the deflectable top substrate comprises a sheet of paper. Second, both claims 1 and 11 include the feature that the deflectable top substrate displays writings or drawings produced by the writing instrument. This is only taught in the original specification insofar as a sheet of paper or similar substrate displays writings or drawings produced by a writing instrument. The original specification does not teach that a deflectable top substrate underneath the paper performs the function of displaying writings or drawings produced by a writing instrument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Gene W Lee/            Primary Examiner, Art Unit 2692